Citation Nr: 0828136	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  03-11 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an effective date earlier than March 20, 
2002, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  What evaluation is warranted for service-connected 
gynecomastia from April 30, 1969, to September 5, 1996?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2000 and January 2003 rating 
decisions of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO).


FINDINGS OF FACT

1.  In a January 1989 decision, the Board denied service 
connection for PTSD.  In January 1991, the Board denied 
reopening the claim for service connection for PTSD.  

2.  In an October 1998 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of the 
decision at that time along with his appeal rights and did 
not appeal the decision.

3.  The veteran submitted an application to reopen the claim 
for service connection for PTSD on March 20, 2002.  

4.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for PTSD 
between October 1998 and March 2002.

5.  At no time between April 30, 1969, to September 6, 1996, 
was gynecomastia manifested by objective evidence of pain.  


CONCLUSIONS OF LAW

1.  The January 1989 and January 1991 Board decision and the 
October 1998 RO rating decision are final.  38 U.S.C.A. 
§ 7104(b), 7105(c) (West 2002); 38 C.F.R. § 20.1100, 20.1103 
(2007).

2.  The criteria for an effective date earlier than March 20, 
2002, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2007).

3.  From April 30, 1969, to September 5, 1996, the criteria 
for an initial compensable evaluation for gynecomastia have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.116, 
Diagnostic Code 7628 (1995, 1996), 4.118, Diagnostic Code 
7804 (1969-1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to 
the claim involving a higher evaluation for gynecomastia, the 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating. 
 Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez- Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.
 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  VA did not provide the veteran with an examination 
in connection with these two claims.  These issues would not 
warrant an examination as they do not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) -(C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2007).  In sum, 
there is no evidence of any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication.
 
The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of these 
adjudications.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.  

Analysis-PTSD

The veteran claims that he should be awarded an earlier 
effective date for the grant of service connection for PTSD.  
Specifically, he argues he should be granted an effective 
date going back to 1987 because that is when he first filed a 
claim for service connection for PTSD.

The record reflects that the veteran filed a claim for 
service connection for PTSD on May 12, 1987.  The claim was 
denied in a March 1988 rating decision, and the veteran 
appealed the decision to the Board.  In a January 1989 
decision, the Board denied service connection for PTSD.  That 
decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.

In March 1990, the veteran filed an application to reopen the 
claim for service connection for PTSD.  The RO denied 
reopening the claim in a June 1990 rating decision.  The 
veteran appealed the denial, and in a January 1991 decision, 
the Board denied reopening the claim for service connection 
for PTSD.  That decision is final.  See 38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

In September 1996, the veteran submitted an application to 
reopen the claim for service connection for PTSD.  The RO 
denied the claim in September 1997 and again in October 1998, 
although it appears the RO considered the claim on the 
merits, as opposed to considering it as a previously-denied 
claim.  The veteran was notified of both decisions, along 
with his appeal rights, and he did not appeal either or both 
decisions.  Those decisions are now final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

On March 20, 2002, the veteran submitted an application to 
reopen the claim for service connection for PTSD.  Service 
connection has been awarded for PTSD as of March 20, 2002.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (emphasis added).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection and compensation based on a reopened claim 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later." 38 C.F.R. § 3.400 (emphasis 
added).

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
See also 38 C.F.R. § 3.1(p).  The benefit sought must be 
identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), 
but need not be specific, see Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Under 38 C.F.R. § 3.157(b) (2007), 
once a claim for compensation has been allowed, receipt of a 
VA outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim for increased 
benefits.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  Id.

As noted above, the RO has awarded service connection for 
PTSD as of March 20, 2002.  On that date, the veteran 
submitted a Statement in Support of Claim, stating he wanted 
service connection for PTSD.  

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than March 20, 
2002, for the award of service connection for PTSD is legally 
precluded.  The reasons follow.

As stated above, the January 1989 and January 1991 Board 
decisions and the October 1998 rating decisions are all 
final, and the effective date for the award of service 
connection for PTSD cannot go back to 1987 in the absence of 
clear and unmistakable error in the January 1989 Board 
decision, the January 1991 Board decision, and the October 
1998 rating decision (which the veteran has not alleged).

The next time the veteran submitted an application to reopen 
the claim for service connection for PTSD was on March 20, 
2002.  It was following this submission that VA reopened the 
claim and awarded service connection for PTSD and assigned an 
effective date of March 20, 2002.

Applying the law to the facts of this case, there is no basis 
to grant an effective date prior to March 20, 2002, for the 
award of service connection for PTSD.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation 
and an award of compensation based on a reopened claim will 
be, "[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) ("when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 
("The Court thus holds that the effective-date statute, 38 
U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed.").

The Board has thoroughly reviewed the evidence of record 
between October 1998 and March 2002 to see if the veteran 
filed a claim, an informal claim, or expressed a written 
intent to file a claim for service connection for PTSD and 
finds nothing in the record to support such a finding.  See 
38 C.F.R. §§ 3.1(p), 3.155 (2007).  During that time, the 
veteran was addressing claims involving pes planus, 
gynecomastia, and hepatitis C.

It must be noted that at the time the veteran submitted his 
application to reopen in March 2002, he attached a copy of a 
VA medical record, which appears to be dated June 1, 2001, 
wherein a VA psychologist noted the veteran's Mississippi 
scale test would warrant a diagnosis of PTSD.  This does not 
assist the veteran in obtaining an earlier effective date.  
The application of 38 C.F.R. § 3.157(b) would not apply, as 
such regulation applies only to a distinct group of claims 
where service connection has already been established for the 
relevant disability.  See LaLonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  In 2001, service connection 
for PTSD had not been established.  

For the reasons stated above, an effective date earlier than 
March 20, 2002, for the award of service connection for PTSD 
cannot be granted, as there is nothing in the record to 
provide a basis to award an earlier effective date.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where 
law, as opposed to facts, is dispositive, claim should be 
denied or appeal terminated because of the absence of legal 
merit or lack of entitlement under the law).

Analysis-Gynecomastia

In a September 1997 rating decision, the RO granted service 
connection for gynecomastia and assigned a 10 percent 
evaluation, effective September 6, 1996.  The veteran 
appealed the effective date assigned.  

In a February 1998 rating decision, the RO determined that 
the correct effective date for the award of service 
connection for gynecomastia should be March 5, 1990 and 
assigned a noncompensable evaluation from March 5, 1990 to 
September 5, 1996.  The veteran argued that the effective 
date for the 10 percent evaluation should go back to March 5, 
1990

In the September 2000 rating decision on appeal, the RO 
determined the September 1997 rating decision did not contain 
clear and unmistakable error but that the February 1998 
contained clear and unmistakable error in failing to grant 
service connection as of April 30, 1969-the day following 
the veteran's discharge from service, as the service medical 
records showed he had gynecomastia during service.  The RO 
found that a noncompensable evaluation was warranted from 
April 30, 1969, to September 5, 1996.  The veteran has 
appealed only the denial of a compensable evaluation between 
April 1969 and September 1996.  

The RO has evaluated the service-connected gynecomastia under 
Diagnostic Code 7628-7804.  Under Diagnostic Code 7628 of the 
Rating Schedule, it states that the rating of benign 
neoplasms of the gynecological system or breast should be 
evaluated based upon the impairment in the function of the 
urinary or gynecological systems, or skin.  See 38 C.F.R. § 
4.116, Diagnostic Code 7628.  This particular Diagnostic Code 
was not in existence until 1995; thus, for most of the time 
period the Board is reviewing in this case.  The Diagnostic 
Codes available at that time involving the breasts would not 
apply to the veteran's service-connected disability.  For 
example, under Diagnostic Code 7626, it addressed removal of 
mammary glands, which the veteran did not have done.  See 
38 C.F.R. § 4.116, Diagnostic Code 7626 (1969).  Under 
Diagnostic Code 7627, it addressed malignant growths 
involving the mammary glands, which would not apply to the 
veteran's service-connected disability.  See 38 C.F.R. 
§ 4.116, Diagnostic Code 7627 (1969).

Nevertheless, Diagnostic Code 7804, has existed and remained 
the same since 1969, and this is the most appropriate 
Diagnostic Code for the veteran's service-connected 
disability.  Under that Diagnostic Code, a 10 percent 
evaluation was warranted for a scar that was superficial, 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board has reviewed the evidence of record between 1969 
and 1996 and finds that the preponderance of the evidence is 
against a finding that the veteran's service-connected 
disability warranted a compensable evaluation.  Prior to 
September 1996, there is a lack of competent evidence of 
gynecomastia that was superficial, tender and painful on 
objective demonstration.  For example, a December 1968 
service treatment record shows the veteran complained of 
having gynecomastia since he was 13 years old.  The examiner 
stated it involved only glandular tissue and no ductile 
tissue.  His impression was that it was benign and familial.  
The April 1969 separation examination shows that clinical 
evaluation of the lungs and chest was normal.  In the report 
of medical history completed by the veteran at that time, he 
did not report any pain or discomfort involving his chest or 
breasts.

A July 1969 VA examination report shows the examiner stated 
there was slight enlargement of the nipple, bilaterally.  He 
stated there were no signs of inflammation and no history of 
an injury to the breast.  He diagnosed gynecomastia.  

In a statement received by the veteran in May 1987, he 
stated, "I have also encountered male breast enlargement 
which I think was from the spraying of Agent Orange while I 
was in Vietnam."  At no time did the veteran mention having 
pain in that area.  The veteran admitted at an April 2007 
teleconference hearing that he did not seek treatment for the 
gynecomastia between 1969 and 1996.  This is evidence against 
his claim.

Nowhere in the record prior to the veteran's September 1996 
statement from the veteran is objective evidence of pain 
involving gynecomastia.  While the veteran has alleged he had 
pain during that time, the Board has accorded the objective 
records created contemporaneously with the time period more 
probative value, particularly when the veteran's credibility 
has been undermined.  For example, the veteran reported while 
in service that he had had gynecomastia since he was 13 years 
old but then changed his story in 1987 to having developed 
such while in Vietnam as a result of Agent Orange exposure 
(the implication being he did not have gynecomastia prior to 
service).  Under the provisions of 7804, it indicates that 
the pain must be shown on objective demonstration.  Such has 
not been shown prior to September 1996.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An effective date earlier than March 20, 2002, for the award 
of service connection is denied.

An effective date earlier than September 6, 1996, for the 
award of a 10 percent evaluation for gynecomastia is denied.



________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


